HIGHLIGHTS • Produced record quarterly production of 47,853boe/d in Q2/2011 (anincrease of 2% over Q1/2011 and 9% overQ2/2010); • Generated funds from operations (“FFO”) of $138million ($1.20 per basic share) in Q2/2011, the second highest level of quarterly FFO in the history of Baytex, and an increase of 26% over Q1/2011 and 29% overQ2/2010; • Generated net income of $107million ($0.92 per basic share) in Q2/2011; • Continued cold development at our heavy oil resource play at Seal, with recently-drilled wells averaging 30-day peak production rates of approximately 680bbl/d perwell; • Continued steam assisted gravity drainage (“SAGD”) development at Kerrobert by drilling two new well pairs, the first of which is on production at initial rates of more than 1,000bbl/d; • Restructured our credit facilities as three-year covenant-based facilities and increased the amount of the facilities to $700million (previously $650million), of which $385million remains undrawn at the end ofQ2/2011; • Maintained a cash payout ratio in Q2/2011 of 38% net of dividend reinvestment plan (“DRIP”) participation;and • Subsequent to the end of the second quarter, closed a small natural gas-weighted acquisition in west-central Alberta to consolidate previously non-operated interests at attractive acquisition metrics. Three Months Ended Six Months Ended June30, March31, June30, June30, June30, FINANCIAL (thousands of Canadian dollars, except per common share or unit amounts) Petroleum and natural gas sales Funds from operations(1) Per share or unit– basic Per share or unit– diluted Cash dividends or distributions declared(2) Per share or unit Net income Per share or unit– basic Per share or unit– diluted Exploration and development Property acquisitions ) Corporate acquisition Total oil and natural gas expenditures Bank loan Convertible debentures – – – Long-term debt Working capital deficiency Total monetary debt(3) Notes: Funds from operations is a non-GAAP measure that represents cash generated from operating activities adjusted for finance costs, changes in non-cash operating working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future dividends and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months and six months ended June30,2011. Cash dividends or distributions declared are net of DRIP participation. Total monetary debt is a non-GAAP measure which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as deferred income tax assets or liabilities and unrealized gains or losses on financial derivatives)), the principal amount of long-term debt and the balance sheet amount of any convertible debentures and long-term bankloans. Page 1 Three Months Ended Six Months Ended June30, March31, June30, June30, June30, OPERATING Daily production Light oil and NGL (bbl/d) Heavy oil (bbl/d) Total oil (bbl/d) Natural gas (mmcf/d) Oil equivalent (boe/d @ 6:1)(1) Average prices (before hedging) WTI oil (US$/bbl) Edmonton par oil ($/bbl) BTE light oil and NGL ($/bbl) BTE heavy oil ($/bbl)(2) BTE total oil and NGL ($/bbl) BTE natural gas ($/mcf) BTE oil equivalent ($/boe) USD/CAD noon rate at period end USD/CAD average rate for period COMMON SHARE OR TRUST UNIT INFORMATION TSX Share or Unit price (Cdn$) High $ Low $ Close $ Volume traded (thousands) NYSE Share or Unit price (US$) High $ Low $ Close $ Volume traded (thousands) Common shares or trust units outstanding (thousands) Notes: Barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil. The use of boe amounts may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubicfeet of natural gas to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at thewellhead. Heavy oil wellhead prices are net of blending costs. Forward-Looking Statements This report contains forward-looking statements relating to: initial production rates from wells drilled; development plans for our properties, including the number of wells to be drilled in the second half of 2011; our Cliffdale cyclic steam stimulation project at Seal, including our assessment of the results of the third steam injection cycle for our pilot well, the steam-oil ratio for the third steam injection cycle and the completion of a 10-well commercial module of CSS development, including the commencement of steam injection into four additional wells and the drilling of five additional CSS wells; our Kerrobert Thermal project, including the start-up of two additional SAGD well pairs, the number of SAGD drilling locations; our ability to optimize the placement of SAGD well pairs by drilling stratigraphic test wells and the expansion of the steam plant; the natural gas-weighted acquisition in west-central Alberta, including our ability to consolidate it into our existing operations, the 2011 net operating income from the acquired assets, the production from the acquired assets for the last four months of 2011 and the remaining proved plus probable reserves attributable to the acquired assets; our Bakken/Three Forks play in North Dakota, including the timing of completing multi-stage fracture treatments on wells previously drilled and our drilling program for the remainder of 2011; our exploration and development capital expenditures for 2011; the production impact in 2011 of the incremental capital program; our average production rate for 2011; our product mix for 2011; the demand for Canadian heavy oil by U.S.refiners; the existence, operation and strategy of our risk management program for commodity prices and foreign exchange rates; the amount of our undrawn credit facilities at June30, 2011; our debt to FFO ratio; our liquidity and financial capacity; and the sufficiency of our financial resources to finance our operations. In addition, information and statements relating to reserves are deemed to be forward-looking statements, as they involve implied assessment, based on certain estimates and assumptions, that the reserves described exist in quantities predicted or estimated, and that the reserves can be profitably produced in the future. Cash dividends on our common shares are paid at the discretion of our Board of Directors and can fluctuate. The level of future cash dividends will depend on the amount of funds from operations generated by our operations and our prevailing financial circumstances at the time. We refer you to the end of the Management’s Discussion and Analysis section of this report for our adviroy on forward- looking statements. Non-GAAP Financial Measures In this report we refer to certain measures that are commonly used in the oil and gas industry but are not based on generally accepted accounting principles in Canada, such as funds from operations and total monetary debt. For a description of these measures, we refer you to “Non-GAAP Financial Measures” in the Management’s Discussion and Analysis section of thisreport. All amounts in this report are stated in Canadian dollars unless otherwise specified. Page 2 MESSAGE TO SHAREHOLDERS Operations Review Production averaged 47,853boe/d during the second quarter of 2011, as compared to 44,104boe/d in the second quarter of 2010 and 46,902boe/d in the first quarter of 2011. Oil-equivalent production increased by 9% from the second quarter of 2010, with oil and natural gas liquids (“NGL”) production 15% higher and natural gas production 15% lower. Oil equivalent production increased by 2% from the first quarter of 2011, with oil and NGL production 4% higher and natural gas production 6% lower. Second quarter production was negatively impacted by several weather factors, most notably extremely wet ground conditions in North Dakota, which reduced light oildeliveries. Capital expenditures for exploration and development activities totaled $108.5million for the second quarter of 2011. During the second quarter, Baytex participated in the drilling of 47 (38.0net) wells, resulting in 44 (35.0net) oil wells, two (2.0net) service wells, and one (1.0net) dry and abandoned well for a 98% (97% net) success rate. In our Lloydminster heavy oil area, we drilled 19 (16.8net) oil wells, two (2.0net) service wells, and one (1.0net) dry and abandoned well. At Seal, we drilled eleven (11.0net) horizontal cold production wells. In our light oil and gas areas in western Canada, we drilled six (4.5net) oil wells. In North Dakota, we drilled eight (2.7net) oilwells. Heavy Oil In the second quarter of 2011, heavy oil production averaged 33,839bbl/d, an increase of 20% over the second quarter of 2010 and 6% over the first quarter of 2011. During the second quarter of 2011, we drilled 30 (27.8net) oil wells, two (2.0net) service wells, and one (1.0) dry and abandoned well on our heavy oil properties for a success rate of97%. Production from our Seal properties (excluding production from the properties acquired in the first quarter) averaged 12,850bbl/d in the second quarter, an increase of 23% from the first quarter of 2011 and 44% from the second quarter of 2010. In addition to our legacy Seal properties, we produced 1,500bbl/d from the Seal properties acquired earlier this year. In the second quarter of 2011, Seal drilling included eleven (11.0net) cold horizontal producers, with 9 to 20laterals per well. Our typical multi-lateral well design includes eight approximately 1,400meter-long laterals, which are now usually augmented with several shorter laterals to drain the region around the intermediate casing point to the starting point of the 1,400meter-long laterals. Nine of the wells drilled in the second quarter and three of the wells drilled in the first quarter established average 30-day peak production rates of approximately 680bbl/d per well. For the remainder of 2011, we plan to drill approximately eleven additional multi- lateral cold horizontal wells at Seal, including four wells on the new lands acquired in the firstquarter. In our Cliffdale cyclic steam stimulation (CSS) project at Seal, we continued pilot well production operations following the third injection cycle. Oil production peaked at 435bbl/d with second quarter oil rates averaging over 105bbl/d. We project a steam-oil ratio of approximately 2.1for the third cycle. Four CSS wells drilled in the first quarter continued cold production in the second quarter at rates of 20 to 25bbl/d. Steam injection into these four wells is planned for the fourth quarter of 2011 following receipt of regulatory permits and completion of our steam facility expansion. To complete our first 10-well commercial module, we plan to drill an additional five horizontal CSS wells following receipt of regulatory approvals, which we expect to receive in the fourth quarter of2011. At our Kerrobert thermal project, the SAGD well pair which commenced production late in the third quarter of 2010 continues to operate at oil rates in excess of 1,000bbl/d at a cumulative steam-oil ratio of approximately 2.7. Cumulative production from this well pair stands at 325,000barrels after ten months of production. Two additional SAGD well pairs were drilled during the second quarter. Subsequent to the end of the second quarter, one of the new well pairs was put on production at initial rates in excess of 1,000bbl/d. Start-up of the second new well pair is planned for later in the third quarter. We have identified at least nine further SAGD well pair locations at Kerrobert and plan to drill four additional stratigraphic test wells later this year to optimize the placement of these future well pairs. We are also performing engineering and procurement work to increase the steam plant capacity in2012. Light Oil& Natural Gas During the second quarter of 2011, light oil, NGL and natural gas production averaged 14,014boe/d, which was comprised of 6,055bbl/d of light oil and NGL and 47.8mmcf/d of natural gas. Compared to the second quarter of 2010, light oil and NGL production declined by 6% and natural gas production declined by 15%. Compared to the first quarter of 2011, light oil and NGL production declined by 8% and natural gas production declined by 6%. Light oil production declined primarily due to extremely wet ground conditions in North Dakota, which at one point during the second quarter required the shut-in of the majority of our production in the state. Light oil and natural gas production was also adversely impacted by forest fires and resulting pipeline curtailment in northern Alberta, and third party gas processing constraints in west-central Alberta. Production was restored for most of the shut-in wells late in the second quarter. A few wells in North Dakota will remain shut-in until alternate access routes are constructed. In the second quarter of 2011, we drilled 14 (7.2net) oil wells in our light oil and natural gasareas. In the second quarter of 2011, we drilled four (3.75net) Viking multi- lateral wells in eastern Alberta. Two of the wells drilled in the second quarter and one well drilled in the first quarter established 30-day average peak rates of approximately 125bbl/d per well. We plan to drill approximately 10additional Viking light oil horizontal wells in 2011, the majority of which will be multi-lateral wells inAlberta. Page 3 Subsequent to the end of the second quarter, we closed the acquisition of predominantly natural gas assets located in the Brewster area of west-central Alberta. Prior to the acquisition, we had non-operated interests in most of these assets. As a result of the acquisition, we are now the operator of all of the acquired assets, which can readily be consolidated into our existing operations. The total consideration of the acquisition (netof adjustments) was $22.4million, which was funded by drawing on our credit facilities. The purchase price is a multiple of approximately three times projected net operating income from the acquired properties for 2011. The acquired assets are expected to contribute 800boe/d of production (80% natural gas) during the last four months of 2011. We estimate remaining proved plus probable reserves to be approximately 2.5million boe. The acquired assets include 72,000net acres of undeveloped land, a 64kilometer gathering system and two compressor stations. In our Bakken/Three Forks play in North Dakota, we participated in the drilling of eight (2.7net) horizontal oil wells in the second quarter, three of which were Baytex-operated. Due to wet ground conditions, none of these wells, or any other wells that were drilled prior to the second quarter, were put on production for a sufficient length of time to establish 30-day peak production rates. With surface waters receding, completion and production activities are now returning to normal at most well locations. We expect to fracture-stimulate six wells during the third quarter and to operate a two-rig drilling program for the remainder of theyear. Capital and Production Guidance Our Board of Directors has approved a $30million increase to our exploration and development (“E&D”) capital budget, bringing our 2011 E&D capital budget to $355million. The additional capital investment in the second half of 2011 will fund fuel gas and solution gas recovery infrastructure at Seal, initial drilling on the new lands acquired at Seal in the first quarter, stratigraphic test wells to advance SAGD development at Kerrobert, installation of a natural gas pipeline to bypass processing constraints and increase NGL recoveries in west-central Alberta, and increased drilling in North Dakota. The increased capital program facilitates our capital-efficient growth-and-income model by maintaining our key development programs at a consistent operating pace as we move towards 2012. Nonetheless, we will remain cognizant of commodity market conditions as we implement the increased capital program, and are prepared to make adjustments as necessary in the event of a more significant and protracted commodity downturn. Prior to the incremental capital program and the natural gas acquisition in west-central Alberta, our production guidance for 2011 was 49,000 to 50,000boe/d. The acquisition will add approximately 250boe/d to our average production rate for 2011. Production impacts of the incremental capital program will begin late in 2011, and are estimated to add 250boe/d to our average production rate for 2011. As a result of the combined effect of the acquisition and the incremental capital program, we are increasing our production guidance range for 2011 to 49,500 to 50,500boe/d. We now project that our production mix will be comprised of approximately 70% heavy oil, 14% light oil and NGL and 16% naturalgas. Financial Review The financial statements for the second quarter of 2011 have been prepared in accordance with International Financial Reporting Standards (“IFRS”). Comparative periods in 2010 have been restated to conform to IFRS presentation. Reconciliations from IFRS to the previously reported financial results are shown in the notes to our financial statements. The adoption of IFRS did not have a material impact on the amounts reported asFFO. We generated FFO of $138million ($1.20 per basic share) in the second quarter of 2011, an increase of 29% compared to the second quarter of 2010, and an increase of 26% compared to the first quarter of 2011. Second quarter FFO is net of realized losses on our financial derivative program of $9.2million. The increase in FFO relative to the first quarter of 2011 is primarily the result of increased production volumes and higher oil prices. Consistent with the calculation of FFO which we had historically presented under Canadian GAAP prior to the adoption of IFRS, FFO is presented net of financing costs, which totaled $12.8million in the secondquarter. Page 4 The average WTI price for the second quarter of 2011 was US$102.56/bbl, a 31% increase from the second quarter of 2010, and a 9% increase from the first quarter 2011. We received an average oil and NGL price of $73.78/bbl in the second quarter of 2011 (inclusive of our physical hedging gains), up from $58.84/bbl for the second quarter of 2010 and $62.57/bbl for the first quarter of 2011. We received an average natural gas price of $4.36/mcf in the second quarter of 2011, an increase of 4% from the second quarter of 2010 and the first quarter2011. The discount for Canadian heavy oil, as measured by the Western Canadian Select (“WCS”) price differential to WTI, averaged 17.2% for the second quarter of 2011, as compared to 18.1% in the second quarter of 2010 and 24.3% in the first quarter of 2011. The export pipeline integrity issues that increased the WCS differential were largely resolved by the end of the first quarter, resulting in a narrower WCS differential in the second quarter of 2011. At present, WCS differentials for September2011 are trading at approximately 16% of WTI. Looking forward, demand for Canadian heavy oil by U.S.refiners in the midcontinent region is expected to increase in late 2011 through 2013 with commissioning of heavy oil refining projects in theregion. During the second quarter of 2011, we generated net income of $106.9million, as compared to $1.0million in the first quarter of 2011. While operating results and higher commodity prices contributed meaningfully to the increase in net income, much of the volatility in quarterly earnings has resulted from the accounting for unrealized mark-to-market gains and losses from our WTI hedging program. In the second quarter of 2011, we recorded unrealized gains of $49.6million, as compared to unrealized losses of $46.5million in the first quarter of2011. On June14, 2011, we reached agreement with our lending syndicate to amend our credit facilities to increase the amount available under the facilities to $700million (from $650million), extend the terms of the facilities from 364days (plus one-year term-out) to three years, and change the structure of the facilities from reserves-based to covenant-based (with standard commercial covenants for facilities of thisnature). At the end of the second quarter of 2011, total monetary debt was $682million and undrawn credit facilities were $385million. This level of debt represents a debt-to-FFO ratio of 1.4times, based on trailing twelve months FFO. This level of debt and undrawn credit facilities are within our leverage and liquidity targets, and provide ample capacity to finance ouroperations. On August4, 2011, we filed a Short Form Base Shelf Prospectus with the securities regulatory authorities in each of the provinces of Canada (other than Québec) and a Registration Statement with the UnitedStates Securities and Exchange Commission (collectively, the “Shelf Prospectus”). The Shelf Prospectus allows us to issue equity and debt securities with an aggregate offering amount not to exceed $500million (Canadian) at any time during the ensuing 25-month period. The Shelf Prospectus provides us with ready access to the capital markets in both Canada and the UnitedStates in the event that we require external financing. During the second quarter, we announced several appointments to our management team. Geoffrey Darcy will succeed Shaun Paterson as our Vice President, Marketing. Mr.Paterson is retiring in October2011 after five years of service to Baytex. Mr.Darcy was formerly Director of North American Physical Crude Oil Trading for Barclays Bank and Vice President of North American Crude Oil Marketing with NexenInc. Michael Kaluza joined Baytex as Vice President, Planning. Mr.Kaluza was formerly Chief Operating Officer of Delphi Energy Corp. Brian Ector was promoted to Vice President, Investor Relations. Mr.Ector joined Baytex as Director, Investor Relations in 2009, and was previously a research analyst with Scotia Capital and CIBCWorld Markets. These management appointments further strengthen Baytex as we execute our growth-and-income business model in our new corporateera. Page 5 Conclusion The second quarter of 2011 was a period of steady operational execution for Baytex in spite of the negative weather impacts that troubled ourindustry. We maintained our record of continuous production growth that has been in place since the beginning of 2009. Oil production was particularly strong, with a 4% increase over the first quarter of 2011, and 15% increase over the second quarter of 2010. Oil offers very strong netbacks as compared to natural gas, and contributes the vast majority of our cash flow. Consequently, we believe that our oil production growth rate is the most meaningful metric to use when assessing the growth portion of our growth-and-income model. Coupled with the monthly income provided by our dividends, we think that our oil growth can be a meaningful contributor to our total return toinvestors. We are encouraged enough by our operational results to increase our E&D capital program for 2011 by 9% over our original budget. This increase in capital spending, as well as our small acquisition in west-central Alberta, allows us to increase our production guidance for 2011 to a range of 49,500boe/d to 50,500boe/d. Despite the recent turmoil in the financial and commodity markets, we have been able to continue to position Baytex for long-term financial success and stability. We have added to our hedging positions since the end of the first quarter, and we have concluded arrangements for a larger and longer-term bank credit facility. Over the long term, companies are successful only because of their employees. Accordingly, our most important achievement this quarter is the addition of three key members to our management team, in the areas of marketing, planning and investor relations. It remains an honour to serve you, and we want to express our appreciation for your continued support as we move forward in executing our plan for long-term valuecreation. Anthony W. Marino President and Chief Executive Officer August11, 2011 Page6 MANAGEMENT’S DISCUSSION AND ANALYSIS The following is management’s discussion and analysis (“MD&A”) of the operating and financial results of Baytex Energy Corp. for the three months and six months ended June30, 2011. This information is provided as of August10, 2011. In this MD&A, references to “Baytex”, the “Company”, “we”, “us” and “our” and similar terms refer to Baytex Energy Corp. and its subsidiaries on a consolidated basis, except where the context requires otherwise. The second quarter results have been compared with the corresponding period in 2010. This MD&A should be read in conjunction with the Company’s condensed interim unaudited consolidated financial statements for the three months and six months ended June30, 2011 and 2010, and its audited consolidated comparative financial statements for the year ended December31, 2010 and 2009, together with accompanying notes, and the Annual Information Form for the year ended December31, 2010. These documents and additional information about Baytex are accessible on the SEDAR website at www.sedar.com. The financial statements for the second quarter of 2011 are prepared in accordance with International Financial Reporting Standards (“IFRS”). Comparative periods in 2010 have been restated to conform to IFRS presentation. Reconciliations from IFRS to Canadian general accepted accounting principles (“previous GAAP”) are shown in the notes to our financial statements. The adoption of IFRS did not have a material impact on the amounts reported as funds from operations. All amounts are in Canadian dollars, unless otherwise stated, and all tabular amounts are in thousands of Canadian dollars, except for percentages and per common share or per trust unit amounts or as otherwise noted. In this MD&A, barrel of oil equivalent (“boe”) amounts have been calculated using a conversion rate of six thousand cubicfeet of natural gas to one barrel of oil, which represents an energy equivalency conversion method applicable at the burner tip and does not represent a value equivalency at the wellhead. While it is useful for comparative measures, it may not accurately reflect individual product values and may be misleading if used inisolation. This MD&A contains forward-looking information and statements. We refer you to the end of the MD&A for our advisory on forward-looking information andstatements. Corporate Conversion At year end 2010, Baytex Energy Trust (the“Trust”) completed a plan of arrangement under the Business Corporations Act (Alberta) pursuant to which it converted its legal structure from an income trust to a corporation (the“Corporate Conversion”). Pursuant to the Corporate Conversion: (i)on December31, 2010, holders of trust units of the Trust exchanged their trust units for our common shares on a one-for-one basis; and (ii)on January1, 2011, the Trust was dissolved and terminated, with the result that we became the successor to the Trust. The reorganization into a corporation has been accounted for on a continuity of interest basis and accordingly, the condensed consolidated financial statements reflect the financial position, results of operations and cash flows as if the Company had always carried on the business formerly carried on by theTrust. Despite the change in legal structure from a trust to a corporation, the Company’s business objectives and strategies remain unchanged and the officers and directors remained the same. Baytex’s business objectives are directed towards growing its production and asset base through internal property development and acquisitions with the objectives of providing monthly income to its shareholders and creating long-term value for its shareholders. To achieve these objectives, Baytex intends to invest capital to enhance the value of its assets, operate its producing petroleum and natural gas properties in a low cost manner while maximizing the recovery of reserves, and pay monthly dividends to shareholders. Baytex will continue to direct its efforts to increase the value of its assets through development drilling and associated development activities and enhanced oil recovery activities as well as by the periodic acquisition of undeveloped and producing petroleum and natural gas properties. Baytex will also seek to acquire petroleum and natural gas producing properties and primarily participate in development activities that are generally considered to be lower risk. Also, a minor percentage of each year’s capital budget will be devoted to moderate risk development and lower risk exploration opportunities on itsproperties. The common shares of Baytex trade on the Toronto Stock Exchange and the NewYork Stock Exchange under the trading symbol BTE. Beginning with the January31, 2011 record date, shareholders of Baytex will receive payments in the form of dividends. Prior to the Corporate Conversion on December31, 2010, unitholders of the Trust received payments in the form of distributions. Page 7 Non-GAAP Financial Measures In this MD&A, we refer to certain financial measures (such as funds from operations, payout ratio, total monetary debt and operating netback) which do not have any standardized meaning prescribed by generally accepted accounting principles in Canada (“GAAP”). While funds from operations, payout ratio and operating netback are commonly used in the oil and natural gas industry, our determination of these measures may not be comparable with calculations of similar measures for otherissuers. Funds from Operations We define funds from operations as cash flow from operating activities adjusted for financing costs, changes in non-cash operating working capital and other operating items. We believe that this measure assists in providing a more complete understanding of certain aspects of our results of operations and financial performance, including our ability to generate the cash flow necessary to fund future dividends to shareholders and capital investments. However, funds from operations should not be construed as an alternative to traditional performance measures determined in accordance with IFRS or previous GAAP, such as cash flow from operating activities and net income. For a reconciliation of funds from operations to cash flow from operating activities, see “Funds from Operations, Payout Ratio and Dividends or Distributions”. Payout Ratio We define payout ratio as cash dividends (netof participation in our dividend reinvestment plan) divided by funds from operations. We believe that this measure assists in providing a more complete understanding of certain aspects of our results of operations and financial performance, including our ability to generate the cash flow necessary to fund future dividends to Shareholders and capital investments. Total Monetary Debt We define total monetary debt as the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as deferred income tax assets or liabilities and unrealized gains or losses on financial derivative contracts)), the principal amount of long-term debt and the balance sheet amount of any convertible debentures and long-term bank loan. We believe that this measure assists in providing a more complete understanding of our cash liabilities. Operating Netback We define operating netback as product revenue less royalties, operating expenses and transportation expenses divided by barrels of oil equivalent sales volume for the applicable period. We believe that this measure assists in evaluating the specific operating performance byproduct. Outlook– Economic Environment The global economic outlook continues to be uncertain. Financial difficulties in certain parts of the European Union as well as nervousness following the protracted debates in the UnitedStates on the debt ceiling have kept financial markets on edge. These issues are being mitigated by continued strength in the emerging economies, which to date have supported generally strong commodity prices. As a result, the spot price for West Texas Intermediate (“WTI”) moved higher over the course of the six months ended June30, 2011. At June30, 2011 the spot WTI price was US$96.29/bbl, up from US$91.38/bbl at December31, 2010. In this volatile period, Baytex continues to be focused on the following objectives: preserving financial position strength and liquidity, maintaining and, where possible, profitably expanding its productive capacity and delivering a stable dividend to its shareholders. Results of Operations Production Three Months Ended June30 Six Months Ended June30 Change Change Daily Production Light oil and NGL (bbl/d) (6%) (3 %) Heavy oil (bbl/d)(1) 20% 18 % Natural gas (mmcf/d) (15%) %) Total production (boe/d) 9% 8 % Production Mix Light oil and NGL 13% 15% – 14% 15% – Heavy oil 71% 64% – 69% 63% – Natural gas 16% 21% – 17% 22% – Heavy oil sales volumes may differ from reported production volumes due to changes to Baytex’s heavy oil inventory. For the three months ended June30, 2011, heavy oil sales volumes were 71bbl/d higher than production volumes (three months ended June30, 2010– 73bbl/d higher). For the six months ended June30, 2011, heavy oil sales volumes were 322bbl/d higher than production volumes (sixmonths ended June30, 2010– 118bbl/dhigher). Page 8 Production for the three months ended June30, 2011 totaled 47,853boe/d, as compared to 44,104boe/d for the same period in 2010. Light oil and natural gas liquids (“NGL”) production for the second quarter of 2011 decreased by 6% to 6,055bbl/d from 6,443bbl/d a year earlier due to production interruptions from wet weather in North Dakota, forest fires and resulting pipeline curtailment in northern Alberta, third party natural gas processing constraints that reduced NGL production in west-central Alberta, and NGL production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the second quarter of 2011 increased by 20% to 33,839bbl/d from 28,263bbl/d a year ago primarily due to development activities, the acquisition of producing assets and increased production at Seal. Natural gas production decreased by 15% to 47.8mmcf/d for the second quarter of 2011, as compared to 56.4mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oilportfolio. Production for the six months ended June30, 2011 totaled 47,380boe/d, as compared to 43,766boe/d for the same period in 2010. Light oil and NGL production for the six months ended June30, 2011 decreased by 3% to 6,329bbl/d from 6,551bbl/d a year earlier due to production interruptions from wet weather in North Dakota, forest fires and resulting pipeline curtailment in northern Alberta, third party natural gas processing constraints that reduced NGL production in west-central Alberta, and NGL production declines in conventional fields in Alberta and British Columbia. Heavy oil production for the six months ended June30, 2011 increased by 18% to 32,821bbl/d from 27,773bbl/d a year ago primarily due to development activities, the acquisition of producing assets and increased production at Seal. Natural gas production decreased by 13% to 49.4mmcf/d for the six months ended June30, 2011, as compared to 56.7mmcf/d for the same period last year primarily due to natural declines as we focused our drilling effort on our oilportfolio. Commodity Prices Crude Oil For the first six months of 2011, the price of prompt WTI fluctuated between a low of US$84.32/bbl and a high of US$113.93/bbl. The high price volatility seen in this period was due to a combination of events, including civil unrest in the Middle East and North Africa, earthquakes in Japan and a tightening global oil supply-demand balance. The price of WTI, after rallying from February through April2011 and reaching a year to date high in April, declined to below US$100/bbl in early May as the global markets became increasingly concerned with the effect of high oil prices on oil consumption, European and US sovereign debt levels and prospects for the global economy. As shown in the table below, the average price of WTI during the second quarter of 2011 was 31% higher than the corresponding period in 2010, and the average WTI price during the first half of 2011 was 25% higher than in the first half of 2010. In both periods, concerns regarding the capability of global oil production capacity to meet growing petroleum demand supported oil prices, in spite of significant macroeconomic concerns. WTI oil prices experienced a growing discount to Brent oil due to transportation constraints on shipments out of the Cushing, Oklahoma hub where WTI oil ispriced. The discount for Canadian heavy oil, as measured by the Western Canadian Select (“WCS”) price differential to WTI, averaged 17% during the second quarter of 2011, and 21% for the first half of 2011. As shown in the table below, these differentials compare to 18% and 15%, respectively, for the same periods in 2010. The export pipeline integrity issues that increased the WCS differential were largely resolved by the end of the first quarter, resulting in a narrower WCS differential in the second quarter of 2011. At present, WCS differentials for September2011 are trading at approximately 16% of WTI. Looking forward, demand for Canadian heavy oil by US refiners in the midcontinent region is expected to increase in late 2011 through 2013 with commissioning of heavy oil refining projects in theregion. Page 9 Natural Gas For the three months ended June30, 2011, AECO natural gas prices averaged $3.74/mcf, as compared to $3.86/mcf in the same period last year. For the six months ended June30, 2011, the average AECO natural gas price was $3.76/mcf, as compared to $4.61/mcf in the same period last year. Increasing US natural gas production in 2011, together with a stronger Canadian dollar, has negatively affected Canadian natural gas prices in 2011, despite higher than normal weather related demand for natural gas in NorthAmerica. Three Months Ended June30 Six Months Ended June30 Change Change Benchmark Averages WTI oil (US$/bbl)(1) $ $ 31
